PER CURIAM.
This is an original proceeding brought by The Florida Bar against respondent David J. Fuller, a member of The Florida Bar, charging respondent with neglecting a legal matter entrusted to him and failing to carry out a contract of employment entered into with a client for professional services.
The referee found that two Canadian businessmen employed respondent to pursue their claims against a Florida corporation, and forwarded to respondent a $1,100 retainer. Respondent accepted the retainer but thereafter failed to effectively communicate with his clients and did not proceed with the action as originally agreed. Subsequent to the institution of the grievance proceedings, respondent indicated his willingness to return the retainer but had not done so as of the date of the referee’s hearing. On these facts, the referee recommended that respondent be found guilty of violating Disciplinary Rules 6-101(A)(3) and 7-101(A)(2) and his oath as an attorney. The referee also recommended that “respondent be suspended for a fixed period of one (1) month, thereafter until he shall prove his rehabilitation, and for an indefinite period until he shall (1) make restitution in the amount of $1,100.00 and (2) pay the cost of this proceeding, as provided in Rule 11.10(4).”
We note that respondent has no prior disciplinary record and that the referee believed respondent to be genuinely remorseful. We approve the referee’s findings but modify the discipline by suspending respondent for one month, with automatic reinstatement conditional upon respondent’s restitution of the $1,100 and payment of this proceeding’s cost. The suspension shall be effective November 24, 1980, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business. In the event restitution and costs are not paid within one month from the date of this order, respondent shall remain suspended and be reinstated only upon proof of rehabilitation.
Costs are assessed in the amount of $178.90.
It is so ordered.
SUNDBERG, C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.